Citation Nr: 1132628	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-31 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for claimed additional disability, status post left total left knee arthroplasty, due to VA surgical treatment provided in September 2005.

2.  Entitlement to special monthly compensation based on the loss of use of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to compensable disability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to July 1959.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran participated in an informal conference with a Decision Review Officer at the RO in September 2008.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2010).

In May 2010, the Veteran submitted a statement to the effect that he had not been able to work since his left knee surgery in September 2005 and that his only income was Social Security Administration (SSA) benefits.  The Veteran would have been 71 years-old in September 2005 and would have been eligible for SSA benefits based on age at that time.  However, it is not clear from his statement whether he started to receive SSA benefits based on age or due to his claimed disability of the left lower extremity.  The SSA decision and underlying records from SSA are not in evidence.  Because SSA records would potentially be relevant to the claim for compensation benefits under 38 U.S.C.A. § 1151, reasonable efforts should be made to obtain them.  The VCAA requires that VA obtain the SSA records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).   

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.

To establish a claim for compensation under 38 U.S.C.A. § 1151, there must be (1) medical evidence of a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

In this case, the record shows the Veteran underwent a total left knee arthroplasty at the VA Medical Center (VAMC) in Big Springs, Texas, in September 2005.  Post-surgical records show the Veteran complained of decreased sensation and tingling in his left lower extremity after the surgery.  Records prior to this surgery note a history of diabetes mellitus and Vitamin B12 deficiency with findings of cellulitis and edema in the left lower extremity, but there were no complaints or findings of loss of sensation or neurological deficits in the left lower extremity prior to the left knee surgery in September 2005.  Also, prior to the surgery in September 2005, diabetic foot examinations were consistently normal.  After the surgery, however, Doppler studies conducted at that time showed weak pulses found in the left foot, and the Veteran immediately complained of numbness and tingling.  

In July 2006, a VA orthopedic outpatient treatment note shows that a physician found that the Veteran's left lower extremity symptoms were possibly due to diabetic neuropathy; but also noted that the neuropathy was unilateral.  The physician further commented that the Veteran did not otherwise have any signs of diabetic ulcers, instability, or tenderness to palpation.  

A February 2007 VA electromiographic (EMG) consult report noted that a December 2006 arterial doppler study performed at Big Springs VAMC showed marked diminished flow in the posterior tibial artery on the left side with a diagnosis of peripheral vascular disease in the left leg.  An EMG study later performed in February 2007 was inconclusive.  It was noted that the study was abnormal but that it was a nondiagnostic examination in that the lack of responses in the nerve conduction study of the left lower extremity were in contradiction to the largely normal responses seen on needle EMG.  The examiner noted that the largely normal values seen on the nerve conduction study of the right lower extremity indicate that the Veteran showed little electrodiagnostic evidence of a polyneuropathy.  It was further noted that technical difficulties of a cold limb and the Veteran's age might have contributed to the mild decreased conduction velocities and borderline normal values on the nerve conduction study.  

A letter from a private physician, who was noted as board-certified in neurology and neurophysiology, commented that the Veteran was seen in September 2008 for neuropathy "sustained after left knee surgery in 2005".  On examination, the Veteran clearly had abnormal findings including decreased sensation to light touch and pinprick of the left foot from the tip of the toes to just above the ankle.  The physician commented that, in his opinion, the neuropathy was caused by the left knee operation which he had undergone the day before he noticed the symptoms.

In September 2010, a VA examination report signed by a nurse notes that prior to the September 2005 left knee surgery the Veteran had manifested a Vitamin B12 deficiency per laboratory results in April 2005.  The examiner commented that after the surgery the Veteran noticed a decreased sensation in the left foot and his foot felt cold to touch.  The examiner further noted that he continued to experience symptoms of numbness and paresthesias in the left lower extremity.  Sensory examination on the September 2010 examination showed absent vibratory, pain/pinprick, and light touch sensation in the left lower extremity, compared to decreased vibration and pain/pinprick sensation and normal light touch sensation in the right lower extremity.

After conducting the physical examination and reviewing the surgical, pre-surgical, and post-surgical treatment records, as well as the EMG study performed in February 2007, the VA nurse found that the Veteran's left leg impairment was less likely as not (less than a 50/50 degree of probability) secondary to the left knee replacement surgery or improper VA care or treatment relating to the surgery.  The nurse stated that the medical opinion was based on clinical experience and the fact that the Veteran had long-standing insulin-dependent diabetes mellitus, peripheral vascular disease, and Vitamin B12 deficiency diagnosed prior to the surgery in 2005.  The nurse commented that diabetes mellitus and its neurovascular effects had a pathological effect, which is a known cause of peripheral neuropathy.  In addition, Vitamin B12 deficiency was known to cause a stocking and glove neuropathy.  Reviewing the length of time the Veteran had diabetes, it was felt to be understandable that he would have peripheral neuropathy.  The chronological length of time the Veteran had diabetes and the prior indication of Vitamin B12 deficiency prior to the knee surgery was found to indicate strongly that the peripheral neuropathy was less likely as not (less than 50/50 probability) related to the September 2005 left knee surgery or to improper VA treatment or care.

Although it is true that the Veteran had a long-standing pre-surgical history of diabetes mellitus, the VA nurse in providing his opinion in September 2010 did not address the fact that the Veteran only complained of, and the objective findings have only shown, the peripheral neuropathy in the left lower extremity after his left knee total arthroplasty in September 2005.  The nurse also did not address the fact that the Veteran did not have the same symptoms or objective findings in the right lower extremity.  Therefore, the finding that the VA knee surgery did not cause the left knee peripheral neuropathy does not appear to be based on all relevant facts of record.  The VA nurse went on to conclusively state that the peripheral neuropathy also was not due to VA negligence or improper care, but did not provide any rationale to support this opinion with any comments about the propriety and efficacy of the care provided.. 

Given that the September 2010 VA opinion was not based on all pertinent facts and a Board certified neurologist opined in September 2008 that the Veteran's neuropathy in the left lower extremity was caused by the left knee surgery, additional development is necessary before the Board can make a determination in this case.  Specifically, another VA examination is warranted to determine whether the Veteran's left lower extremity neuropathy was proximately caused by the total left knee arthroplasty performed in September 2005 and, if so, whether that additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; or an event not reasonably foreseeable.

The issues of entitlement to special monthly compensation for loss of use of the left lower extremity and a TDIU are inextricably intertwined with the issue being remanded herein.  Therefore, these issues cannot be resolved until the claim for compensation benefits under 38 U.S.C.A. § 1151 is resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify the type of SSA benefits (i.e., retirement or disability?) he said he started to receive after September 2005.  If he identifies the benefits as being for disability, request a copy of any relevant SSA decision and the records which were the basis for the determination that the Veteran is disabled under SSA criteria, to include medical and examination reports.  Note any negative responses in the record.  Give the Veteran notice of any negative responses, and an opportunity to respond.

2.  After completion of #1, schedule the Veteran for a VA neurology examination with a physician to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's peripheral neuropathy of the left lower extremity was caused by the September 2005 VA total arthroplasty of the left knee; or whether such a causal relationship between the left lower extremity peripheral neuropathy and the knee surgery is unlikely (i.e. less than a 50/50 degree of probability).

If the peripheral neuropathy of the left lower extremity was caused by the September 2005 total left knee arthroplasty, please state whether the additional disability was due to:

(a)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; or

(b)  an event not reasonably foreseeable.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment proximately caused the Veteran's additional disability, it must be shown that the surgical treatment caused the Veteran's additional disability and (A) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (B) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

Note:  As to foreseeability, although this case is not a medical malpractice lawsuit, but rather a claim for monthly disability benefits, the distinction between foreseeability and nonforeseeability is analogous to the concept in such actions.  In other words, if medical treatment presents the risk of possible, even if rare, adverse results or side-effects known to the provider, then such an outcome is foreseeable, even though unlikely.  In such an instance, the patient, by giving his informed consent to the treatment, accepts that the unwanted result may occur even if the treatment is properly administered.  On the other hand, if a result occurs which was not reasonably foreseeable by the provider or the patient, then the law authorizes payment of benefits under 38 U.S.C. § 1151 in this type of claim.

All relevant records should be reviewed, including the September 2005 surgical records, the post and pre-surgical records, the September 2008 opinion from the private physician Board-certified in neurology and neuro-physiology, and the September 2010 VA examination report.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Thereafter, readjudicate the Veteran's claims for compensation benefits pursuant to 38 U.S.C.A. § 1151, special monthly compensation for loss of use of the left lower extremity, and a TDIU.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

